899 F.2d 1229
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re David M. CHAVEZ.
No. 89-1746.
United States Court of Appeals, Federal Circuit.
March 27, 1990.

Before RICH, Circuit Judge, EDWARD S. SMITH, Senior Circuit Judge, and PLAGER, Circuit Judge.
RICH, Circuit Judge.

DECISION

1
Appellant Chavez appeals from the July 5, 1989 decision of the Patent and Trademark Office Board of Patent Appeals and Interferences (Board), Appeal No. 87-3372, affirming the rejection of claims 1, 3, and 4 in patent application Ser.  No. 809,141 as being unpatentable under 35 USC 103.    We affirm.

OPINION

2
The sole issue on appeal is whether the Cappelli patent would have made it obvious to one of ordinary skill in the art to provide the baseball swing trainer shown in the Myers patent or the Washington Star-News publication with a second bend in the handle substantially equal to the first bend so that the frame is located in a plane parallel to, but spaced from, the proximal end of the handle.


3
Cappelli certainly shows such a "two-bend" configuration, with the head portion of the tennis racket being located in a plane parallel to, but spaced from, the handle portion.  Further, Cappelli teaches that the purpose of the bends is to give a player "better form, more power and better timing," and that his invention "may be used for other sports" for the same purposes.  Chavez maintains that his claimed two-bend configuration is necessary so that the swing trainer catches the ball only when a correct swing is taken.  However, taking a "correct swing" is basically a matter of using the proper form and timing.  Therefore, we agree with the Board that the teaching of Cappelli would have led one of ordinary skill in the art to provide the swing trainer of Myers or the Washington Star-News publication with the claimed two-bend configuration.